Citation Nr: 1439503	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-13 338	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than April 22, 2008, for the grant of a 20 percent rating for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from February 2003 to February 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that granted an increased 20 percent rating for a lumbar spine disability, effective April 22, 2008.  


FINDINGS OF FACT

In August 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a written withdraw of the appeal as to the issue of entitlement to an effective date earlier than April 22, 2008, for the grant of a 20 percent rating for a lumbar spine disability.


CONCLUSION OF LAW

The appeal for entitlement to an entitlement to an effective date earlier than April 22, 2008, for the grant of a 20 percent disability rating for a lumbar spine disability is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013). 

In this case, a June 2008 rating decision granted a 20 percent rating for a lumbar spine disability, effective April 22, 2008.  The Veteran filed a notice of disagreement with that rating decision in August 2008, and perfected an appeal in April 2009.  In written correspondence received at the Board in August 2014, the Veteran requested to withdraw the appeal as to the issue of entitlement to an effective date earlier than April 22, 2008, for the grant of a 20 percent rating for a lumbar spine disability. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the Veteran or by the authorized representative.  38 C.F.R. § 20.204(c) (2013).

As the Veteran has withdrawn the appeal as to the issue of entitlement to an effective date earlier than April 22, 2008, for the grant of a 20 percent rating for a lumbar spine disability, there remain no allegation of errors of fact or law for appellate consideration concerning the issue.  The Board, therefore, has no jurisdiction to review the appeal and the appeal is dismissed.


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


